OPINION OF THE COURT
Per Curiam.
Respondent Jocelyn Bloomfield was admitted to the practice of law in New York by the First Judicial Department on July *14518, 1983 and at all times has maintained an office for the practice of law within the First Judicial Department.
Respondent pleaded guilty, on October 5, 2001, to a Class D felony charge of criminal possession of a weapon in the third degree in violation of Penal Law § 265.02, and anticipates being sentenced in September 2002. The Departmental Disciplinary Committee now moves for an order striking respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4). Respondent’s felony conviction resulted in automatic disbarment (Matter of Rodwin, 271 AD2d 167; Matter of Seader, 257 AD2d 285; Matter of Wray, 174 AD2d 81), despite the fact that she has not yet been sentenced (Matter of Baum, 258 AD2d 83). The petition should be granted.
Tom, J.P., Andrias, Buckley, Wallach and Lerner, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York nunc pro tunc to October 5, 2001.